DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claim 1
 	The preamble of claim 1 recites:
 “An assembly of an engine with an aircraft pylon”
The claim further recites:
	“a connection device fastened to the pylon..”
	“a shoe fastened to the pylon”
	It is unclear if the claimed “assembly” is positively claiming the combination of the engine, pylon, and connection device, or if the claim is only intended to claim a “connection device” that is intended to be connected to an engine and aircraft pylon. 
	The claim has been interpreted under the Broadest Reasonable Interpretation as being directed to only the connection device.   Appropriate amendment is needed to clarify the scope of the claim.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deforet et al. (US PGPUB 2020/0346771 A1).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	Regarding claim 1, Deforet et al. discloses an assembly of an engine with an aircraft pylon (Abstract), comprising a front engine attachment (26), a rear engine attachment (28), and a force reacting assembly (Fig. 4) comprising a connection device (50) fastened to the pylon and two rods (52, 52’), the connection device comprising: a shoe fastened to the pylon (50); a spreader (58) extending along a longitudinal axis between first and second ends (Fig. 4) and having a central part connected to the shoe by a main connection (60) comprising a main rotation pin (64) and axis contained in a plane of symmetry of the connection device (Fig. 4); two fittings as one with the shoe and disposed on either side of the plane of symmetry (62, 62’), wherein each of the fittings between which the spreader is positioned (Fig. 4); first, respectively second rod comprising a front end (52, 52’) fastened to the engine and a rear end (52.1, 52.1’) fastened to the first, respectively second, end of the spreader and to the first, respectively second fitting by a secondary connection (62, 62’), wherein the spreader comprises two extensions (82), with one extension arranged at each end of the spreader and extending the spreader in a direction parallel to the longitudinal axis of the spreader (Fig. 4), each extension being associated with a pair of elastic stops sandwiching the extension (84, 86), and wherein for the first, respectively second, end of the spreader, each stop which is positioned between an arm of the first, respectively second, fitting and the extension has a section in a shape of a U open towards an inside of the connection device (84, 86, Fig. 7  Both extension together form a U), a second leg for contact with the extension (84, 86) and a base (76, 78) joining the two legs and arranged at a distance from the fitting (Fig. 12).

	Regarding claim 2, Deforet discloses all of claim 1 as above, wherein each extension comprises two wear pads (88, [0070]), with one wear pad dedicated to each of the two stops of the pair of stops associated with the extension (Fig. 7).

	Regarding claim 3, Deforet discloses all of claim 2 as above, wherein each wear pad is made of metal or Teflon ([0070] calls the coverings metallic sponges).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 8,763,952 B2 discloses an engine mounting structure for aircraft having a beam spreader connected at four points.
US PGPUB 2005/0067528 A1 discloses an aircraft engine rear mount with thrust links and boomerang-shaped lever.
US Patent 8,727,268 B2 discloses an attachment device for aircraft engine and aircraft comprising at least one such device.
US PGPUB 2016/0090868 A1 discloses a gas turbine engine mounting arrangement.
US PGPUB 2019/0202573 A1 discloses an assembly for an aircraft comprising a primary structure for an attachment pylon secured to a wing box by means of fittings that are more compact in the leading edge region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745